Filed 4/27/21 P. v. Jefferson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080680
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F15907389)
                    v.

    TYRECE JEFFERSON,                                                                     OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Arlan L.
Harrell, Judge.
         Allen G. Weinberg, under appointment by the Court of Appeal, Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Peña, J. and De Santos, J.
       Appointed counsel for appellant Tyrece Jefferson asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Jefferson was advised of his right to file a supplemental brief
within 30 days of the date of filing of the opening brief. This court did not receive a
supplemental brief from him. Finding no arguable error that would result in a disposition
more favorable to Jefferson, we affirm.
                                     BACKGROUND
       On August 15, 2016, following a jury trial, Jefferson was convicted of second
degree attempted robbery (Pen. Code,1 §§ 664, 211, count 1), assault with a
semiautomatic firearm (§ 245, subd. (b), count 2), and possession of a firearm by a felon
(§ 29800, subd. (a)(1), count 3). In addition, multiple enhancements alleged as to counts
1 and 2 were found true, as were prior strike allegations.
       On October 7, 2016, Jefferson was sentenced. The trial court denied Jefferson’s
motion to strike his prior strike convictions under People v. Superior Court (Romero)
(1996) 13 Cal.4th 497. As to count 1, the trial court imposed a sentence of 25 years to
life. In addition, the court imposed a 10-year sentence for a firearm use enhancement
(§ 12022.53, subd. (b)) attached to this count, and a five-year enhancement for the prior
serious felony conviction (§ 667, subd. (a)(1)), for a total determinate term of 15 years.
With respect to count 2, the court imposed a sentence of 27 years to life. In addition, the
court imposed a 10-year sentence for a firearm use enhancement (§ 12022.5), and a five-
year enhancement for a prior serious felony conviction (§ 667, subd. (a)(1)), for a total
determinate term of 15 years. Finally, the court ran the sentences on counts 1 and 2
consecutive to one another.




1      All further undefined statutory citations are to the Penal Code unless otherwise
indicated.


                                             2.
       Jefferson was sentenced to an aggregate term of 52 years to life in state prison, and
a determinate term of 30 years.
       On August 6, 2019, in People v. Jefferson (2019) 38 Cal.App.5th 399, this court
found sentencing error and remanded Jefferson’s case back to the superior court. This
court ordered the trial court to determine whether the sentences on counts 1 and 2 should
be imposed consecutively or concurrently, and to determine whether enhancements
attached to counts 1 and 2 for the personal use of a firearm and for Jefferson’s prior
serious felony convictions, should be stricken pursuant to Senate Bill Nos. 620 (2017-
2018 Reg. Sess.) and 1393 (2017-2018 Reg. Sess.), respectively.
       On January 17, 2020, the trial court resentenced Jefferson. The court ran the
sentences on counts 1 and 2 concurrent to one another, it declined to strike the gun use
enhancements attached to both counts, it struck punishment on all of the prior serious
felony enhancements (§ 667, subd. (a)(1)) and on the prior prison term enhancement
(§ 667.5, subd. (a)). Jefferson was resentenced to a total determinate prison term of 10
years, plus an indeterminate term of 27 years to life.
       On January 22, 2020, Jefferson filed a timely notice of appeal.
       On February 11, 2020, Jefferson filed a letter with the superior court stating he
disagreed with the court’s decision not to strike the firearm use enhancements attached to
his sentence. Jefferson further alleged he had received ineffective assistance of counsel
by his trial attorney.
       After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to Jefferson.
                                      DISPOSITION
       The judgment is affirmed.




                                                3.